                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                 DETROIT DIVISION

 In Re:                                            Case No. 17-57688

 Christopher John Standerwick
                                                   Chapter 13
 Crystal Dawn Preston-Standerwick

 Debtor(s).                                        Judge Thomas J. Tucker

ORDER GRANTING STIPULATION FOR CONTINUATION OF THE AUTOMATIC
STAY AS TO U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE
 IGLOO SERIES IV TRUST AND PROPERTY KNOWN AS 3470 YARDLY COURT,
            STERLING HEIGHTS, MI 48310 WITH CONDITIONS

        IT IS HEREBY ORDERED that the Stipulation for Continuation of the Automatic Stay
as to U.S. Bank Trust National Association, as Trustee of the Igloo Series IV Trust with the
following Conditions regarding the property at 3470 YARDLY COURT, STERLING
HEIGHTS, MI 48310 is GRANTED.

    This matter having come before the Court upon the Motion for Relief from Stay (Doc. 32)
filed herein by the secured creditor, U.S. Bank Trust National Association, as Trustee of the
Igloo Series IV Trust (“Creditor”), and it appearing to the Court that the parties have agreed to a
course of action which will permit the continuation of the automatic stay conditioned upon
certain provisions incorporated herein for the protection of Creditor:
    1. The Chapter 13 plan filed herein on behalf of the Debtor provided that said Debtors were
        to make regular monthly payments to Movant outside of the Plan on a regular monthly
        fashion.

   2. The Parties agree that the post-petition arrearage owed by the Debtor has been cured
      through April 1, 2021 with the payment due on May 1, 2021 to be paid, in full, on or
      before May 1, 2021.

   3. Debtor shall maintain regular monthly payments to Movant beginning with the May 1,
      2021 payment. Failure by the Debtor to make any payment due to Movant within the
      month it is due shall constitute a default.

   4. In the event that said Debtor should fail to pay any future monthly payment by the date
      that such payment is contractually due, then, Movant shall give fifteen (15) days notice to
      Debtors’ counsel and to the Debtors; and thereafter Movant shall file with the Court an
      affidavit certifying that the Debtors are in default under the terms of the Agreed Order
      and upon submission of such affidavit, the Court shall enter an order, without hearing,
      providing Movant is hereby granted relief from stay and abandonment.




  17-57688-tjt     Doc 109     Filed 04/30/21     Entered 04/30/21 15:10:14        Page 1 of 2
Signed on April 30, 2021




  17-57688-tjt   Doc 109   Filed 04/30/21   Entered 04/30/21 15:10:14   Page 2 of 2
